                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 ANDY L. ALLMAN,                                )
                                                )
         Petitioner,                            )
                                                )
 v.                                             )               Case No. 3:21-CV-00267
                                                )               Judge Trauger
SONNY WEATHERFORD and                           )
HERBERT H. SLATERY, III,                        )
                                                )
         Respondents.                           )


                                 MOTION TO DISMISS PARTY



         Respondent, Herbert H. Slatery III, Attorney General and Reporter for the State of

Tennessee, by and through undersigned counsel of record, moves this Court to dismiss Attorney

General Slatery as a named respondent in this habeas corpus action filed under 28 U.S.C. § 2241.

Because the petitioner is a pretrial detainee within the immediate physical custody of the co-

respondent, Sumner County Sheriff Sonny Weatherford, and because he now challenges that

physical custody, Sheriff Weatherford is the only proper respondent to this habeas corpus action.

As such, Attorney General Slatery should be dismissed as a party to this case.

                                   FACTUAL BACKGROUND

         According to the petition and its attachments, Petitioner is confined as a pretrial detainee

on charges pending in the Sumner County Criminal Court. Per an online case search on the Sumner

County Online Court Records System, (sumner.tncrtinfo.com), in the Sumner County Criminal

Court, Petitioner has been charged in Nos. 83CC1-2017-CR-548, 83CC1-2017-CR-875, 83CC1-

2020-CR-133 with charges of multiple thefts, falsely representing himself as a lawyer,




      Case 3:21-cv-00267 Document 20 Filed 06/03/21 Page 1 of 7 PageID #: 1051
impersonating a licensed professional, and practicing law without a license. The criminal court

docket indicates that his cases are set for trial on November 1, 2021. These are the charges

underlying Petitioner’s present physical confinement.

       On March 31, 2021, Petitioner filed a petition for writ of habeas corpus under 28 U.S.C. §

2241 challenging his pretrial detainment, seeking release on his own recognizance and ruling to

ensure a fair trial. (ECF No. 1.) He named Sheriff Weatherford and Attorney General Slatery as

two named respondents to the action. (Id.) Petitioner amended his petition on April 8, 2021, but

he seeks the same relief. (ECF No. 7.)

       Petitioner has requested relief in the trial court regarding his bond, and he unsuccessfully

attempted to appeal the trial court’s ruling. (ECF No. 1-7.) The Tennessee Court of Criminal

Appeals order dismissing his appeal expressly sets forth the procedure for Petitioner to obtain

appellate review of his bond revocation order under Rule 8 of the Tennessee Rules of Appellate

Procedure. (Id.) A public case history search on the website of the Tennessee Appellate Court

Clerk’s Office, (http://www2.tncourts.gov/PublicCaseHistory), reflects that Petitioner has filed no

appeal from a motion properly filed by Petitioner’s attorney. Nor has he pursued interlocutory or

extraordinary review of any trial court order under Rules 9 and 10 of the Tennessee Rules of

Appellate Procedure.

       By order filed May 19, 2021, this Court directed the Clerk to serve a copy of its order and

the petition onto Sheriff Weatherford and Attorney General Slatery, and the Court ordered the

respondents to file a response to the petition within 21 days. (ECF No. 13.)




                                                2

   Case 3:21-cv-00267 Document 20 Filed 06/03/21 Page 2 of 7 PageID #: 1052
                                          ARGUMENT

       Respondent, Herbert H. Slatery III, Attorney General and Reporter for the State of

Tennessee is not the proper respondent in this case because he is not responsible for maintaining

the custody of Petitioner. Last month, this Court dismissed Attorney General Slatery as a

respondent in Leopold Mpawinayo, v. Daron Hall, et al., No. 3:20-cv-01097, 2021 WL 1984944,

at*2 (M.D. Tenn. May 18, 2021), which posed an identical issue regarding the proper respondent.

Therefore, Attorney General Slatery should be dismissed as a party and relieved of any obligation

to respond to the amended petition.

       “In rare instances, a pretrial detainee may petition for habeas relief, but such claims are

extraordinary.” Christian v. Wellington, 739 F.3d 294, 297 (6th Cir. 2014). A district court may

consider a petition for writ of habeas corpus under 28 U.S.C. § 2241(c)(3) to grant the release of a

person “in custody in violation of the Constitution or laws or treaties of the United States.” The

Sixth Circuit has “long recognized that pretrial detainees pursue habeas relief . . . under § 2241,”

unlike convicted state prisoners whose remedy in habeas corpus falls under 28 U.S.C. § 2254.

Phillips v. Court of Common Pleas, 668 F.3d 804, 809 (6th Cir. 2012) (citing Girts v. Yanai, 600

F.3d 576, 587 (6th Cir. 2010), and Atkins v. Michigan, 644 F.2d 543, 546 n.1 (6th Cir. 1981)).

Consequently, state pretrial detainees are “the rare state prisoners entitled to use § 2241.” Winburn

v. Nagy, 956 F.3d 909, 911 (6th Cir. 2020) (citing Saulsberry v. Lee, 937 F.3d 644, 647 (6th Cir.

2019) (lead opinion)). However, before filing a petition for writ of habeas corpus under 28 U.S.C.

§ 2241, a pretrial detainee must first exhaust available state-court remedies. “Unlike exhaustion

under § 2254, exhaustion under § 2241 is not a statutory requirement.” Phillips, 668 F.3d at 810

n.4. “Rather, in the § 2241 context, ‘decisional law has superimposed such a requirement in order




                                                 3

   Case 3:21-cv-00267 Document 20 Filed 06/03/21 Page 3 of 7 PageID #: 1053
to accommodate principles of federalism.’” Id. (quoting United States ex rel. Scranton v. New

York, 532 F.2d 292, 294 (2d Cir. 1976)).

       In this habeas corpus petition filed under 28 U.S.C. § 2241 challenging Petitioner’s

confinement in physical custody, the only proper respondent to the action is Petitioner’s immediate

custodian, Sheriff Weatherford. See Rumsfeld v. Padilla, 542 U.S. 426 (2004).

       In Padilla, the petitioner was confined pursuant to a material witness warrant issued by the

United States District Court for the Southern District of New York when the President designated

the petitioner an enemy combatant and directed the Secretary of Defense to take custody of him.

Id. at 430. The petitioner was taken into Defense Department custody and transported to a Naval

facility in South Carolina. Id. at 432. Acting as “next friend,” the petitioner’s counsel challenged

the petitioner’s confinement in a petition for writ of habeas corpus filed under 28 U.S.C. § 2241

in the Southern District of New York against the President, the Secretary of Defense, and the

commanding officer at the facility where the petitioner was confined. Id. The respondents moved

to dismiss the petition, in part, because the only proper respondent was the petitioner’s immediate

custodian and the district court lacked jurisdiction over the proper respondent located outside the

Southern District of New York. Id. The district court concluded that it had jurisdiction because

the Secretary of Defense was a proper respondent, but it denied the petition on the merits. Id. at

432-33. On appeal, the United State Court of Appeals for the Second Circuit agreed that the

Secretary was a proper respondent and that the district court had jurisdiction, and it granted habeas

corpus relief on the merits, directing the petitioner’s release from military custody. Id. at 433-34.

       Upon further review, the Supreme Court reversed, concluding that the only proper

respondent to the action was the petitioner’s immediate custodian, over whom the district court

lacked jurisdiction. Id. at 434-51. In so doing, the Court analyzed and considered who may be a



                                                 4

   Case 3:21-cv-00267 Document 20 Filed 06/03/21 Page 4 of 7 PageID #: 1054
proper respondent to a petition for writ of habeas corpus. Id. at 434-42. Under 28 U.S.C. § 2242,

the proper respondent is “the person who has custody over [the petitioner].” Id. This statute

indicates that “there is generally only one proper respondent to a given prisoner’s habeas petition,”

and the custodian is one “with the ability to produce the prisoner’s body before the habeas court.”

Id. at 434-35.

       Statutory language, caselaw, and “longstanding practice confirm[] that in habeas

challenges to present physical confinement—‘core challenges’—the default rule is that the proper

respondent is the warden of the facility where the prisoner is being held, not the Attorney General

or some other remote supervisory official.” Id. at 435 (citations omitted). “In challenges to present

physical confinement, [the Court] reaffirm[ed] that the immediate custodian, not a supervisory

official who exercises legal control, is the proper respondent.” Id. at 439. “If the ‘legal control’

test applied to physical-control challenges, a convicted prisoner would be able to name the State

or the Attorney General as a respondent to a § 2241 petition,” which is not supported by “the

statutory language, established practice, and [Supreme Court] precedent.” Id. at 439-440.

       Instead, the proper respondent is “the person responsible for maintaining—not

authorizing—the custody of the prisoner.” Id. at 440, n.13. Thus, in Padilla, the only proper

respondent was the petitioner’s immediate custodian in South Carolina, and because 28 U.S.C. §

2244(a)(1) limits district courts to granting habeas corpus relief “within their respective

jurisdictions,” the district court lacked authority over that official. Id. at 442-447. As the Court

explained, “[w]henever a § 2241 habeas petitioner seeks to challenge his present physical custody

within the United States, he should name his warden as respondent and file the petition in the

district of confinement.” Id. at 447.




                                                 5

   Case 3:21-cv-00267 Document 20 Filed 06/03/21 Page 5 of 7 PageID #: 1055
       Applying Padilla here, Petitioner directly challenges his present physical custody, and the

only proper respondent is his immediate custodian, Sheriff Weatherford. Just as this Court

determined in Leopold, Attorney General Slatery is not the proper respondent in this case. For that

reason, Attorney General Slatery respectfully requests that he be dismissed as a party to this action

and that he be relieved of any obligation to respond to Petitioner’s federal habeas corpus petition,

as required by this Court’s prior order, (ECF No. 13).



                                                      Respectfully submitted,

                                                      HERBERT H. SLATERY III
                                                      Attorney General and Reporter


                                                      s/ Zachary L. Barker
                                                      ZACHARY L. BARKER
                                                      Assistant Attorney General
                                                      Federal Habeas Corpus Division
                                                      B.P.R. No. 035933
                                                      P.O. Box 20207
                                                      Nashville, Tennessee 37202
                                                      (615) 532-4098
                                                      Zachary.Barker@ag.tn.gov




                                                 6

   Case 3:21-cv-00267 Document 20 Filed 06/03/21 Page 6 of 7 PageID #: 1056
                                 CERTIFICATE OF SERVICE


       I certify that the foregoing Notice was filed electronically on June 3, 2021. On the same

date, a copy has been sent by first-class U.S. Mail, postage prepaid, to:

Andy L. Allman
117 W. Smith Street
Gallatin, TN 37066

A copy was also sent by operation of the court’s PACER/ECF system to co-respondent Sheriff
Sonny Weatherford’s counsel:

Benjamin C. Allen                                     Leah May Dennen
Sumner County Law Department                          Sumner County Law Department
355 N Belvedere Drive                                 355 N Belvedere Drive
Room 303                                              Room 303
Gallatin, TN 37066                                    Gallatin, TN 37066
(615) 415-6060                                        (615) 451-6060
Fax: (615) 415-6061                                   Email: leahmay@sumnercountytn.gov
Email: ben@sumnercountytn.gov

Sarah L. Locker                                       Thomas B. Russell
Gullett, Sanford, Robinson & Martin PLLC              Gullett, Sanford, Robinson & Martin PLLC
150 Third Avenue South                                150 Third Avenue South
Suite 1700                                            Suite 1700
Nashville, TN 37201                                   Nashville, TN 37201
(615) 244-4994                                        (615) 244-4994 x 224
Fax: (615) 256-6339                                   Fax: (615) 256-6339
Email: slocker@gsrm.com                               Email: trussell@gsrm.com

William C. Scales, Jr.
Gullett, Sanford, Robinson & Martin PLLC
150 Third Avenue South
Suite 1700
Nashville, TN 37201
(615) 244-4994
Fax: (615) 256-6339
Email: wscales@gsrm.com

                                                               /s/ Zachary L. Barker
                                                               ZACHARY L. BARKER
                                                               Assistant Attorney General




                                                 7

   Case 3:21-cv-00267 Document 20 Filed 06/03/21 Page 7 of 7 PageID #: 1057
